DETAILED ACTION
	In Application filing on 7/10/2020 Claims 1-33 are pending. Claims 1-33 are subject to a restriction requirement. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-26, drawn to a method of applying color during additive manufacturing process.
Group II, claim(s) 27-32, drawn to an additive manufacturing process.
Group III, claim(s) 33, drawn to an additive manufacturing device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I vs II lack unity of invention because even though the inventions of these groups require the technical feature of “forming, by a three-dimensional fabrication apparatus, a three-dimensional object through an additive manufacturing process, the three-dimensional object comprising a plurality of part material layers and at least one coloring layer applied upon at least one of the plurality of part material layers”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Pub. No. 20040251574 (“Collins et al.”).  
([0015], “a solid freeform fabrication system that uses selective dispensing technology”) forming a three-dimensional object through an additive manufacturing process and the three-dimensional object comprising a plurality of part material layers ([0015], “a build material such as a powder or slurry is used to form each individual layer of the desired product”) and at least one coloring layer applied upon at least one of the plurality of part material layers ([0020], “The dispensing system (103) in the solid freeform fabrication system (100) often includes inkjet technology, such as drop-on-demand technology, for dispensing color into the layers of the desired object.”).
Group I vs III lack unity of invention because even though the inventions of these groups require the technical feature of:
Virtually slicing, using a processor, a digital representation of a three-dimensional object with color into a plurality of two dimensional cross-section layers; 
Identifying, using the processor, areas containing color within each of the plurality of two dimensional cross-section layers of the three-dimensional object; 
Generating, using the processor, a bitmap for each of the plurality of two dimensional cross-section layers containing the areas containing color; 
Depositing, using the three-dimensional fabrication apparatus in an additive process, a first part material layer corresponding to a first layer of the plurality of two-dimensional cross- section layers; 
Depositing, using the three-dimensional fabrication apparatus in an additive process, at least one first coloring layer on at least a portion of the first part material layer; 
And depositing, using the three-dimensional fabrication apparatus in an additive process, a second part material layer corresponding to a second layer of the plurality of two-dimensional cross-section layers on the at least one first coloring layer. 

Shepherd et al. teaches virtually slicing, using a processor (Abstract, “processor”), a digital representation of a three-dimensional object with color into a plurality of two dimensional cross-section layers (Abstract, “the data model comprising object model data representing a slice of the object model as a plurality of polygons and object property data comprising property data associated with the plurality of polygons”;[0020], “the object property data may comprise any or any combination of visual and/or mechanical properties, for example color…”); 
Identifying, using the processor, areas containing color within each of the plurality of two dimensional cross-section layers of the three-dimensional object (Abstract, “object property data comprising property data associated with the plurality of polygons”;[0020], “the object property data may comprise any or any combination of visual and/or mechanical properties, for example color…”); 
And generating, using the processor, a bitmap for each of the plurality of two dimensional cross-section layers containing the areas containing color ([0052], “a selection of a color from a texture map, or a bitmap, or any other object property data associated with an object and associating the object property data at that location with the location and therefore the voxel (i.e. in this example, one of the background color and the foreground color will be selected for each voxel in the first slice).”).
Shepherd et al. does not teach depositing, using the three-dimensional fabrication apparatus in an additive process, a first part material layer corresponding to a first layer of the plurality of two-dimensional cross- section layers; 
Depositing, using the three-dimensional fabrication apparatus in an additive process, at least one first coloring layer on at least a portion of the first part material layer; 

Collins et al. teaches depositing, using the three-dimensional fabrication apparatus in an additive process ([0015], “a solid freeform fabrication system that uses selective dispensing technology”), a first part material layer corresponding to a first layer of the plurality of two-dimensional cross-section layers ([0016], “A roller or spreader, preferably incorporated into a moving stage (103), then distributes and compresses the powder at the top of a fabrication chamber (102) to a desired thickness. Then, the dispensing member (103) deposits binder onto the powder in the fabrication chamber (102) in a two dimensional pattern. This two dimensional pattern is a cross section of the desired product.”); 
depositing, using the three-dimensional fabrication apparatus in an additive process, at least one first coloring layer on at least a portion of the first part material layer ([0016], “The dispensing member (103) may also eject ink, toner or color activator into the layer of powder to provide a desired color or color pattern for each cross section of the desired product.”); 
and depositing, using the three-dimensional fabrication apparatus in an additive process, a second part material layer corresponding to a second layer of the plurality of two-dimensional cross-section layers on the at least one first coloring layer ([0017], “The powder becomes bonded in the areas where the binder is deposited, thereby forming a layer of the desired product. The process is repeated with a new layer of powder being applied over the top of the previous layer in the fabrication chamber (102).”).  
Sheperd et al. and Collins et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify additive manufacturing process in (Collins et al. [0003]).
Group II vs III lack unity of invention because even though the inventions of these groups require the technical feature of “forming, by a three-dimensional fabrication apparatus, a three-dimensional object through an additive manufacturing process, the three-dimensional object comprising a plurality of part material layers and at least one coloring layer applied upon at least one of the plurality of part material layers”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Pub. No. 20040251574 (“Collins et al.”).  
Collins et al. teaches a three-dimensional fabrication apparatus ([0015], “a solid freeform fabrication system that uses selective dispensing technology”) forming a three-dimensional object through an additive manufacturing process and the three-dimensional object comprising a plurality of part material layers ([0015], “a build material such as a powder or slurry is used to form each individual layer of the desired product”) and at least one coloring layer applied upon at least one of the plurality of part material layers ([0020], “The dispensing system (103) in the solid freeform fabrication system (100) often includes inkjet technology, such as drop-on-demand technology, for dispensing color into the layers of the desired object.”).
A telephone call was made to Michael A. Mattoni on 10/22/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/               Primary Examiner, Art Unit 1744